United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.J., Appellant
and
DEPARTMENT OF JUSTICE, DRUG
ENFORCEMENT ADMINISTRATION,
Tacoma, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1755
Issued: March 9, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 10, 2017 appellant filed a timely appeal from a July 27, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.3

1

Appellant timely requested oral argument before the Board. By order dated January 17, 2018, the Board
exercised its discretion and denied the request, finding that the issues could be adequately adjudicated based on the
evidence of record. Order Denying Request for Oral Argument, Docket No. 17-1755 (issued January 17, 2018).
2
3

5 U.S.C. § 8101 et seq.

The record provided the Board includes evidence received after OWCP issued its September 27, 2016 final
overpayment determination. The Board’s jurisdiction is limited to the evidence that was in the case record at the
time of OWCP’s final decision. Therefore, the Board is precluded from reviewing this additional evidence for the
first time on appeal. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant has met his burden of proof to establish left-sided hearing
loss and tinnitus causally related to an accepted May 26, 2017 employment incident.
FACTUAL HISTORY
On June 8, 2017 appellant, then a 46-year-old criminal investigator and firearms
instructor, filed a traumatic injury claim (Form CA-1) alleging that hazardous noise during
employment-related firearms training on May 26, 2017 caused constant ringing in his left ear
that had not abated after seven days. He submitted a June 9, 2017 report from a physician
assistant, who noted appellant’s complaint of ringing in his left ear during the previous two
weeks following firearms practice.
In a June 26, 2017 development letter, OWCP notified appellant of the type of additional
evidence needed to establish his claim, including corroboration of his participation in firearms
training on May 26, 2017, a diagnosis from his attending physician, and medical rationale from
that physician which supported a causal relationship between the claimed employment incident
exposure and diagnosed condition. It explained that a physician assistant did not qualify as a
physician under FECA. OWCP afforded appellant 30 days to submit the requested evidence.
On June 29, 2017 the employing establishment issued an authorization for examination
and/or treatment (Form CA-16) for appellant’s complaint of “constant ringing in left ear
following firearms training” on May 26, 2017.
Appellant submitted medical evidence. In a June 29, 2017 report, Dr. Mario Alinea, an
attending Board-certified family practitioner, noted appellant’s complaints of left-sided hearing
loss and tinnitus after exposure to firearms noise on a shooting range. Appellant asserted that he
had no exposure to hazardous noise outside of his occupational exposure to firearms. Dr. Alinea
obtained an audiogram on June 29, 2017. At the frequency levels of 500, 1,000, 2,000, and
3,000 hertz in the right ear, appellant exhibited decibel losses of 10, 15, 10, and 29 respectively.
Testing at the same frequency levels for the left ear revealed decibel losses of 20, 30, 20, and 40
respectively. Tympanometry was within normal limits bilaterally. Dr. Alinea diagnosed leftsided sensorineural hearing loss with tinnitus. He explained that based on appellant’s history and
clinical findings, he was “unclear if this hearing loss [was] attributable to firearms noise
exposure on a more probable than not basis.” Dr. Alinea remarked that, as most occupational
noise exposures were symmetric, hearing loss was typically bilateral. He referred appellant to an
audiologist to rule out other causes of unilateral hearing loss such as acoustic neuroma.
In a June 29, 2017 form report (Form CA-16) Dr. Alinea diagnosed tinnitus and
sensorineural hearing loss. He checked a box marked “yes” indicating his support for a causal
relationship between the diagnosed conditions and exposure to firearms noise at work.
Dr. Alinea also completed a duty status report (Form CA-17) on June 29, 2017, in which he
checked a box marked “yes” in support of causal relationship.
Also provided was a July 17, 2017 report from an audiologist who noted appellant’s
complaints and her findings.

2

By decision dated July 27, 2017, OWCP accepted that his participation in the May 26,
2017 firearms practice occurred as alleged, but denied the claim as the medical evidence of
record was insufficient to establish causal relationship between that incident and the diagnosed
left-sided sensorineural hearing loss. It noted that Dr. Alinea did not provide medical rationale
in support of causal relationship between the diagnosed sensorineural hearing loss condition and
the accepted May 26, 2017 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components that must be considered conjunctively. First, the
employee must submit sufficient evidence to establish that he actually experienced the
employment incident that is alleged to have occurred.7 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medial certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.9

4

Supra note 2.

5

Joe D. Cameron, 41 ECAB 153 (1989).

6

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

7

Gary J. Watling, 52 ECAB 278 (2001).

8

Deborah L. Beatty, 54 ECAB 340 (2003).

9

Solomon Polen, 51 ECAB 341 (2000).

3

ANALYSIS
Appellant claimed that he sustained left-sided tinnitus and sensorineural hearing loss
caused by May 26, 2017 exposure to hazardous noise during weapons training. OWCP accepted
that this incident occurred at the time, place, and in the manner alleged, but denied the claim as
the medical evidence was insufficient to establish causal relationship.
Appellant submitted medical evidence in support of his claim. In a June 29, 2017
narrative report, Dr. Alinea, an attending Board-certified family practitioner, opined that it was
unclear if appellant’s sensorineural hearing loss with tinnitus was due to firearms noise exposure
as it was asymmetric while most occupational noise exposures produced bilateral hearing loss.
Subsequently, he changed his opinion in two June 29, 2017 form reports in which he checked a
box marked “yes” to indicate his support for causal relationship between the diagnosed
conditions and exposure to firearms noise on May 26, 2017. Given his contradictory opinion in
his earlier narrative report from his later form report, it is unclear whether Dr. Alinea believes
that the injury was work related or otherwise. To the extent that he indicated in the affirmative
in his form report, such a report that addresses causal relationship with a check mark, without
medical rationale explaining how the employment incident caused or aggravated the alleged
injury, is of diminished probative value and insufficient to establish causal relationship.10
Also submitted was a July 17, 2017 report from an audiologist. The Board notes that
audiologists are not considered physicians under FECA.11 Therefore, a report from an
audiologist is of no probative value on the issue of causal relationship.12 Thus, this report is
insufficient to meet appellant’s burden of proof. Likewise, appellant also submitted a June 9,
2017 report from a physician assistant. However, the Board has held that physician assistants are
not considered physicians as defined under FECA.13 As such, this evidence is also insufficient to
meet appellant’s burden of proof.
An award of compensation may not be based on surmise, conjecture, speculation, or on
the employee’s own belief of causal relation.14 Appellant’s honest belief that the May 26, 2017
employment incident caused left-sided tinnitus and hearing loss, however sincerely held, does
not constitute medical evidence necessary to establish causal relationship.15 As he has failed to
provide a rationalized medical opinion sufficient to establish causal relationship between the

10

R.U., Docket No. 17-0168 (issued January 9, 2018).

11

Thomas O. Bouis, 57 ECAB 602 (2006). See 5 U.S.C. § 8101(2).

12

Howard P. Lane, 36 ECAB 107 (1984).

13

5 U.S.C. § 8101(2); Sean O’Connell, 56 ECAB 195 (2004) (physician assistants). See also Gloria J.
McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211 (1949) (a medical issue such as causal
relationship can only be resolved through the submission of probative medical evidence from a physician).
14

D.D., 57 ECAB 734 (2006).

15

H.H., Docket No. 16-0897 (issued September 21, 2016).

4

claimed injury and the accepted May 26, 2017 employment incident, he has failed to meet his
burden of proof.16
On appeal, appellant contends that the medical and factual evidence of record established
a direct causal relationship between his duties as a firearms instructor and the claimed hearing
loss. As found above, the medical evidence of record does not contain sufficient medical
rationale supporting causal relationship to meet appellant’s burden of proof.
Appellant may submit additional evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish left-sided
hearing loss and tinnitus causally related to an accepted May 26, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 27, 2017 is affirmed.
Issued: March 9, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

16

Supra note 8.

5

